EXHIBIT (a)(6) NOTICE TO BROKERS-DEALERS TerreStar Corporation and TerreStar Networks Inc. Offers to Exchange the Original Securities for the Exchange Securities Set Forth in the Table below and Solicitation of Consents for Amendments to the Series B Preferred Certificate of Designations The Original Securities The Exchange Securities 1. All outstanding shares of Series A Cumulative Convertible Preferred Stock (“Series A Preferred”) of TerreStar Corporation (“TSC”) for Up to 90,000 shares of Series F Preferred Stock (“Sub Series F Preferred”) of TerreStar Holdings Inc. (“Holdings”) 2. All outstanding shares of Series B Cumulative Convertible Preferred Stock (“Series B Preferred”) of TSC for Up to 318,500 shares of Sub Series F Preferred of Holdings 3. All outstanding shares of Series E JuniorParticipating Preferred Stock of TSC (“Series E Preferred”) for Up to 300,000 shares of Series G Junior Preferred Stock of Holdings (“Sub Series G Preferred”) The Exchange Offers and Solicitation will expire at 5:00 p.m., New York City time, on April 2 , 2010, unless extended or earlier terminated (the “Expiration Time”). Withdrawal rights for tenders of each series of Original Securities and withdrawal rights for Consents will expire at the Expiration Time. All capitalized terms that are not defined above have the meanings given them below in this Offering Memorandum. To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: TerreStar Corporation, a Delaware corporation (“TSC”), and TerreStar Holdings Inc., a Delaware corporation and a direct wholly-owned subsidiary of TSC (“Holdings” and, together with TSC and TSN (as defined below), the “Companies”), are offering to exchange (each, an “Exchange Offer” and collectively, the “Exchange Offers”) (i) all outstanding shares of Series A Preferred for up to 90,000 shares of Sub Series F Preferred, (ii) all outstanding shares of Series B Preferred for up to 318,500 shares of Sub Series F Preferred and (iii) all outstanding shares of Series E Preferred for up to 300,000 shares of Sub Series G Preferred.Additionally, TerreStar Networks Inc., a Delaware corporation and an indirect and majority-owned subsidiary of TSC (“TSN”), and TSC propose to amend all outstanding $167.0 million (as of September 30, 2009) aggregate principal amount of 6.5% Senior Exchangeable PIK Notes due 2014 (the “6.5% Notes”) in the form of a supplemental indenture (the “6.5% Notes Supplement”) to the indenture governing the 6.5% Notes (the “6.5% Notes Indenture”) upon the receipt of the requisite consents as described herein.In connection with the Exchange Offers, Holdings will issue 150,000 shares of the Sub Series G Preferred to each of (i) EchoStar Corporation or its affiliates and (ii) Harbinger Capital Partnersor its affiliates (“Harbinger”), for a total additional issuance of 300,000 shares of Sub Series G Preferred, in exchange for their waiver of certainFundamental Corporate Transaction Approval Rights, as set forth in the applicable certificates of designation in respect of the Exchange Offers, as holders of TSC’s Series C Preferred Stock and TSC’s Series D Preferred Stock and holders of TSN’s Series A Preferred Stock and TSN’s Series B Preferred Stock and their rights under their respective Right of First Offer Agreement, as discussed in the OM. In connection with the Exchange Offers, TSC is hereby soliciting consents for certain proposed amendments to the certificate of designations of the Series B Preferred (the “Series B Preferred Amendments”), which certificate governs the terms of the Series B Preferred.Additionally, in connection with the 6.5% Notes
